DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    Status of the Application
Claims 1-20 have been examined in this application. This communication is the first action on the merits.
                           Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020 is being considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
                                                  Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.
                                                Claim Objections
	Claim 2 is objected to because it recites the limitation of “possible inventory change event”. The scope of the term possible is unclear. For the purposes of examination the Examiner understands the recited limitation as “inventory change event”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Corona et al. (US 2017/0039511 A1) in view of Davis et al. (US 2013/0223673 A1).
	Claim 1. Corona et al. (Corona) discloses an inventory monitoring system comprising: 
	one or more load cells or force sensors to detect objects on a surface in a storage unit; 
	a communication interface; 
	one or more processors operably coupled to the one or more load cells and the communication interface, [0042] the one or more processors configured to: 

	identify the first object and the second object based on the spatial data; [0075]; [0076]; [0049]
	generate an inventory of items stored in the storage unit, the inventory including the identified first object and the second object; [0003] and 
	provide the inventory to a display device via the communication interface. [0069]
	Corona does not teach that said identifying the first object and the second object is conducted using regression analysis based on the weight data and the spatial data, which is disclosed in Davis et al. (Davis) [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0339]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corona to include the recited limitations, as disclosed in Davis, for the benefit of enhancing the decision mechanism by applying a set of rules to the collected evidence, and outputting a product identification based on the available information, as specifically stated in Davis. [0015]

	Claim 2. The inventory monitoring system of claim 1, wherein the one or more processors are further configured to determine a possible inventory change event before receiving measurements. Corona; [0035]; [0061]

	Claim 3. The inventory monitoring system of claim 2, further comprising: a light sensor; and wherein the one or more processors are operably coupled to the light sensor, wherein the possible inventory change event is determined when the light sensor detects light. Corona; [0046]; [0076]; [0080]

	Claim 4. The inventory monitoring system of claim 1, wherein the one or more processors are further configured to: determine that a portion of the first object was removed from the storage unit; and update the inventory with a new amount associated with the first object. Corona; [0042]; [0116] 

	Claim 5. The inventory monitoring system of claim 4, wherein the one or more processors are further configured to send, via the communication interface, an alert to a user device when the new amount is below a target threshold. Corona; [0072]; Davis; [0348] Same motivation to combine as applied to claim 10.

	Claim 7. The inventory monitoring system of claim 1, further comprising a second set of load cells or force sensors to detect objects on a second surface in the storage unit, wherein the regression analysis is further based on which surface the first object and the second object are placed. Corona; Figs. 3-5; 0043]; [0073]; [0076]. Davis teaches conducting the regression analysis using various parameters. [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0337]; [0339]; [0344] Same motivation to combine as applied to claim 1.
	Claim 8. The inventory monitoring system of claim 1, wherein the regression analysis is further based on secondary inputs selected from the group consisting of grocery data, season data, time of day, previous inventory state, food object metadata, and user eating habits. Corona; [0035]; [0061]. Davis teaches conducting the regression analysis using various parameters. [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0337]; [0339]; [0344] Same motivation to combine as applied to claim 1.

	Claim 9. The inventory monitoring system of claim 1, wherein the one or more processors are further configured to: receive user input when regression analysis results in multiple possible inventory arrangements; and wherein the user input is used in future object identification.  Davis [0344]; [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0337]; [0339] Same motivation to combine as applied to claim 10.

	Claim 10. Corona discloses a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to perform operations to: 
	receive measurement data from a plurality of load cells or force sensors measuring forces on surfaces in a storage unit; [0043]; [0073]; [0076]
	determine, using the received measurement data, a first location and a first weight associated with a first item, and a second location and a second weight associated with a second item; [0043]; [0073]; [0076]
	receive secondary inputs, wherein the secondary inputs are different from the measurement data; [0048]; [0049]

	generate an inventory of items stored in the storage unit, the inventory including the identified first item and the identified second item; [0003] and 
	provide the inventory to a display device via the communication interface. [0069]
	Corona does not teach that said identifying the first item and the second item is conducted using regression analysis based on a relationship between a criterion variable comprising item type and predictor variables comprising weight and location, which is disclosed in Davis. [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0339]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corona to include the recited limitations, as disclosed in Davis, for the benefit of enhancing the decision mechanism by applying a set of rules to the collected evidence, and outputting a product identification based on the available information, as specifically stated in Davis. [0015]

	Claim 11. The non-transitory computer readable medium of claim 10, wherein the secondary inputs comprise grocery data. Davis; [0349] (a shopping list). Same motivation to combine as applied to claim 10.

	Claim 12. The non-transitory computer readable medium of claim 11, wherein the grocery data is received from a digitized receipt. Corona; [0076]; [0109]

	Claim 13. The non-transitory computer readable medium of claim 10, wherein the secondary inputs comprise a current date, and wherein the regression analysis considers seasonal availability of food types. Corona discloses assessing what products may be popular in one area but not another [0112], thereby suggesting the recited limitation. Davis teaches conducting the regression analysis using various parameters. [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0337]; [0339]; [0344] Same motivation to combine as applied to claim 10.

	Claim 14. The non-transitory computer readable medium of claim 10, wherein the secondary inputs comprise food type metadata. Corona; [0044]; Davis; [0340]; [0349] Same motivation to combine as applied to claim 10.

	Claim 15. The non-transitory computer readable medium of claim 10, wherein the secondary inputs comprise eating habits of a user. Davis; [0340]; [0349] Same motivation to combine as applied to claim 10.

	Claim 16. The non-transitory computer readable medium of claim 10, wherein the secondary inputs comprise a previous inventory from before the measurement data was received. Corona; [0035]; [0061]

	Claim 17. Corona discloses a method for maintaining an inventory of items within a storage unit, the method comprising: 

	receiving secondary inputs, wherein the secondary inputs are different from the measurement data; [0035]; [0048]; [0049] and          
	identifying a current inventory arrangement comprising the first item and the second food item by: 
	comparing the current measured state of the storage unit to a previous measured state of the storage unit to yield a plurality of potential inventory arrangements; [0035]; [0061]
	outputting current inventory arrangement [0069]
	Corona does not teach performing a regression analysis to reduce the plurality of potential inventory arrangements, wherein the regression analysis is based on the secondary inputs, the first location, the first weight, the second location, and the second weight, wherein the current inventory arrangement is an output of the regression analysis when the regression analysis reduces the plurality of potential inventory arrangements to one; which is disclosed in Davis. [0283]-[0285]; [0304]; [0307]; [0309]; [0310]; [0337]; [0339]; [0344]
	Davis further teaches/suggested: receiving user feedback when the regression analysis reduces the plurality of potential inventory arrangements to more than one, wherein the user feedback indicates which potential inventory arrangements of the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corona to include the recited limitations, as disclosed in Davis, for the benefit of enhancing the decision mechanism by applying a set of rules to the collected evidence, and outputting a product identification based on the available information, as specifically stated in Davis. [0015]

	Claim 18. The method of claim 17, wherein the user feedback is used for a future regression analysis. Corona teaches the user feedback [0035], and Davis discloses a future regression analysis limitation. [0307]; [0309]; [0310] Same rationale to combine as applied to claim 17.

	Claim 19. The method of claim 17, wherein secondary inputs comprise object data, season data, time of day, previous inventory state, and user habits. Corona; [0035]; [0061]

	Claim 20. The method of claim 17, further comprising identifying an inventory change event by determining if a derivative of the measurement data exceeds a target threshold. Davis; [0344]; [0348]. Same rationale to combine as applied to claim 17.



	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Corona in view of Davis and further in view of Worley et al. (US 10,664,795 B1).

	Claim 6. Corona does not teach wherein the spatial data includes a first contact surface size and shape associated with the first object, and a second contact surface size and shape associated with the second object, which is disclosed in Worley et al. (Worley) C. 2; L. 30-37.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Corona to include the recited limitations, as disclosed in Worley, for the benefit of inventory tracking by the user pattern monitoring, and tracking items usage pattern based on the corresponding changes in items weight, as specifically stated in Worley. (Abstract)











Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. 
	For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/24/2022